        Case 5:19-cv-01772-CLS Document 35 Filed 08/24/20 Page 1 of 7                     FILED
                                                                                 2020 Aug-24 PM 04:04
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

AMBER TURNER,                             )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       )       Civil Action No. 5:19-CV-01772-CLS
                                          )
MJTV, LLC d/b/a JIMMY’S                   )
LOUNGE; JAMES M. HOLT, and                )
MICHAEL HOLT,                             )
                                          )
      Defendants.                         )


CHARLENE GDYNIA; JASHON                   )
JONES,                                    )
                                          )
      Plaintiffs,                         )
                                          )
vs.                                       )       Civil Action No. 5:19-CV-01813-CLS
                                          )
MJTV, LLC d/b/a JIMMY’S                   )
LOUNGE; JAMES M. HOLT, and                )
MICHAEL HOLT,                             )
                                          )
      Defendants.                         )

                    MEMORANDUM OPINION AND ORDER

      This action, filed under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201

et seq. (“FLSA”), is before the court on the parties’ “Joint Notice of Settlement and

Request for Approval,” asking this court to approve their proposed settlement

agreement and to dismiss all claims. Doc. no. 34. Upon consideration, the motion

is granted, and the parties’ proposed settlement is approved for the reasons stated
          Case 5:19-cv-01772-CLS Document 35 Filed 08/24/20 Page 2 of 7




herein.

                              I. LEGAL STANDARDS

       The FLSA was enacted to protect workers from substandard wages and

oppressive working hours. See Barrentine v. Arkansas-Best Freight System, 450 U.S.

728, 739 (1981). In recognition of the fact that there often are great disparities

between the bargaining power of employers and employees, Congress made the

FLSA’s provisions mandatory. Generally, therefore, FLSA rights are not subject to

bargaining, negotiation, waiver, or modification by contract or settlement agreements

between employers and employees. See Brooklyn Savings Bank v. O’Neil, 324 U.S.

697, 706-07 (1945); see also Barrentine, 450 U.S. at 740 (“FLSA rights cannot be

abridged by contract or otherwise waived because this would nullify the purposes of

the statute and thwart the legislative policies it was designed to effectuate.”) (citations

and internal quotation marks omitted).

       There are two exceptions to the general rule that back wage claims arising

under the FLSA cannot be settled or compromised by employees. The first arises

when the Secretary of the United States Department of Labor supervises the payment

of unpaid wages to employees pursuant to the authority granted by 29 U.S.C. §

216(c). See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352-53 (11th

Cir. 1982). Employees who accept such payments waive their rights to bring suits to

                                            2
        Case 5:19-cv-01772-CLS Document 35 Filed 08/24/20 Page 3 of 7




recover unpaid wages and liquidated damages, provided the employer pays the back

wages owed in full. As the Eleventh Circuit observed in Lynn’s Food Stores, the

“waiver provision found in 216(c) was intended to create an incentive for employers

to voluntarily accept settlements supervised by the Department of Labor.” Id. at 1353

n.6 (citing Sneed v. Sneed’s Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977)).

             The only other route for compromise of FLSA claims is provided
      in the context of suits brought directly by employees against their
      employer under section 216(b) to recover back wages for FLSA
      violations. When employees bring a private action for back wages under
      the FLSA, and present to the district court a proposed settlement, the
      district court may enter a stipulated judgment after scrutinizing the
      settlement for fairness.

Id. (emphasis supplied (citing Schulte, Inc. v. Gangi, 328 U.S. 108 (1946); Jarrard

v. Southeastern Shipbuilding Corporation, 163 F.2d 960, 961 (5th Cir. 1947))

(footnotes omitted). The Eleventh Circuit observed that settlements are permissible

in this context because

      initiation of the action by the employees provides some assurance of an
      adversarial context. The employees are likely to be represented by an
      attorney who can protect their rights under the statute. Thus, when the
      parties submit a settlement to the court for approval, the settlement is
      more likely to reflect a reasonable compromise of disputed issues than
      a mere waiver of statutory rights brought about by an employer’s
      overreaching. If a settlement in an employee FLSA suit does reflect a
      reasonable compromise over issues, such as FLSA coverage or
      computation of back wages, that are actually in dispute[,] we allow the
      district court to approve the settlement in order to promote the policy of
      encouraging settlement of litigation.

                                          3
           Case 5:19-cv-01772-CLS Document 35 Filed 08/24/20 Page 4 of 7




Lynn’s Food Stores, 679 F.2d at 1354 (alteration supplied).

              II. FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs — Amber Turner, Charlene Gdynia, and Jashon Jones — filed these

consolidated actions against their former employers — MJTV, L.L.C (the successor

to JAH, L.L.C.), James M. Holt, and Michael Holt — all of whom conducted business

in Huntsville, Alabama, under the trade name of “Jimmy’s Lounge.”1 Plaintiffs

alleged they had been misclassified as “independent contractors” and, therefore,

denied the minimum wage owed to employees under the FLSA. Plaintiffs sought to

recover their unpaid minimum wages.

       Plaintiffs filed a motion for partial summary judgment on the issue of liability

on April 23, 2020. See docs. no. 24 & 25. This court entered a memorandum opinion

and order on July 23, 2020, granting plaintiff’s motion for partial summary judgment,

and finding defendants liable to pay plaintiffs a minimum wage. See doc. no. 31. The

parties agreed to enter mediation with Mediator Ted Strong later on that same date.

See doc. no. 34, at 3. The court set August 12, 2020 as the date for a pretrial

conference for a trial addressing the issue of damages. See doc. no. 32. Before the

pretrial conference could take place, however, the court was notified that the parties


       1
        See doc. no. 1 (Complaint) in 5:19-cv-1772-CLS and doc. no. 1 (Complaint) in 5:19-cv-
1813-CLS. Unless otherwise stated, all docket references going forward will be to 5:19-cv-1772-
CLS, the lead case.

                                              4
           Case 5:19-cv-01772-CLS Document 35 Filed 08/24/20 Page 5 of 7




had settled in mediation.

      The proposed settlement agreement requires defendants to pay the gross

amount of $150,000.2 The three plaintiffs each receive $31,000.00, “minus any

applicable payroll taxes, based upon said Plaintiff’s completed IRS Form W-4,

required by applicable law to be withheld by Defendants.”3 In addition, defendants

will pay costs and expenses of the litigation in the amount of $1,624.77, and

attorney’s fees in the amount of $55,372.23.4 The enforceability of the settlement

agreement depends on the dismissal of all claims asserted by plaintiffs in this

litigation with prejudice.5

                                      III. DISCUSSION

      Any compromise must resolve a “bona fide dispute over FLSA provisions.”

Lynn’s Food Stores, 679 F.2d at 1355. Here, the parties dispute the number of hours

plaintiffs worked, and there are “virtually no records as to how many shifts each

dancer worked, how long each shift was, or how many dances were performed by

each dancer.”6 The settlement agreement reflects the amount the parties negotiated

for the unpaid minimum wage, taking into account “the lack of documentary evidence

      2
          See doc. no. 34-1 (Settlement Agreement), at 3.
      3
          Id.
      4
          Id.
      5
          See id.
      6
          Doc. no. 34 (Notice of Settlement), at 4.

                                                  5
           Case 5:19-cv-01772-CLS Document 35 Filed 08/24/20 Page 6 of 7




relating to Plaintiffs’ claims and that income information from Plaintiffs would

discount claimed damages.”7

      A settlement must also be fair and reasonable. To evaluate whether a

settlement agreement is fair and reasonable, the court will consider:

      (1) the existence of fraud or collusion behind the settlement; (2) the
      complexity, expense, and likely duration of the litigation; (3) the stage
      of the proceedings and the amount of discovery completed; (4) the
      probability of plaintiff’s success on the merits; (5) the range of possible
      recovery; and (6) the opinions of the counsel.

Leverso v. SouthTrust Bank of Alabama, National Association, 18 F.3d 1527, 1530

n.6 (11th Cir. 1994). Having considered these factors alongside the court’s previous

order holding the defendant liable to pay plaintiffs a minimum wage, and the lack of

documentary evidence as to plaintiffs’ actual hours worked, the court finds that the

settlement agreement is a fair and reasonable resolution of the parties’ bona fide

disputes.

                                IV. CONCLUSION

      Upon careful consideration of the record and the parties’ settlement agreement,

the court is satisfied that it is a fair and reasonable resolution of each plaintiff’s

individual claims. Accordingly, the “Joint Notice of Settlement and Request for

Approval” is GRANTED, and the proposed settlement is approved. All claims

      7
          Id. at 5.

                                          6
         Case 5:19-cv-01772-CLS Document 35 Filed 08/24/20 Page 7 of 7




asserted by plaintiffs Amber Turner, Charlene Gdynia, and Jashon Jones are

DISMISSED WITH PREJUDICE. Costs are taxed as paid, and the Clerk is directed

to close this file.

       DONE and ORDERED this 24th day of August, 2020.


                                       ______________________________
                                       Senior United States District Judge




                                       7
